DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4 – 8, 10, 12, 13, 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nasr (U.S. 20210061125) in view of Sarkar (U.S. 20150069970).

Regarding claim 1, Nasr teaches a vehicle charging method, comprising: electrically connecting a first vehicle to a grid source (paragraph [0038] teaches wherein a power hub may be operated in a Vehicle-to-Grid (V2G) mode). 
Nasr teaches electrically connecting the first vehicle to a second vehicle (paragraph [0038] teaches wherein the power hub operates in a Vehicle-to-Vehicle operating modes).
Nasr teaches a charging a traction battery of the first vehicle using electricity from the second vehicle and electricity from the grid source (paragraph [0038] teaches wherein In the V2V operating mode, electricity from the charged vehicle 202 may be provided to the discharged vehicle 204).
Nasr does not explicitly teach further comprising combining electricity from the second vehicle and the grid source at a charger to provide a source of combined electricity and, during the charging, providing the combined electricity to the first vehicle.
Sarkar teaches combining electricity from the second vehicle and the grid source at a charger to provide a source of combined electricity and, during the charging, providing the combined electricity to the first vehicle (defined in paragraph [0052] wherein charging electric vehicles using combined power from the power grid and the energy storage system. Paragraph [0063] teaches wherein the energy storage system (ESS) may be a battery such as a lithium battery. Combined with the teachings of the Nasr reference, which teaches a Vehicle to Grid charging system, it is obvious to combine the Sarkar reference which teaches combining a lithium battery power source, which are known to be within a vehicle to a power grid to provide charge to an electric vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the charging combining system of the Sarkar reference so that grid does not become overloaded during high demand charging times. 
The suggestion/motivation for combination can be found in the Sarkar reference in paragraph [0046] wherein lessening the demand on the grid is taught.

Regarding claim 2, Nasr the vehicle charging method of claim 1, wherein a traction battery of the second vehicle provides the electricity from the second vehicle (paragraph [0038] teaches wherein a vehicle provide electricity to the other vehicle in a V2V operating mode, wherein electricity from the charged vehicle 202 may be provided to the discharged vehicle 204).

Regarding claim 4, Nasr the vehicle charging method of claim 3, further comprising, at the charger, synchronizing electricity from the second vehicle with electricity from the grid source during the combining (paragraph [0033] teaches operating in a combination of modes interpreted as a hybrid mode which combines two modes to provide charge to a vehicle). 

Regarding claim 5, Nasr the vehicle charging method of claim 4, wherein the synchronizing comprising synchronizing a frequency of electricity from the second vehicle with a frequency of electricity from the grid source (paragraph [0046] teaches wherein frequency synchronization is used). 

Regarding claim 6, Nasr teaches a vehicle charging method, comprising: electrically connecting a first vehicle to a grid source (paragraph [0038] teaches wherein a power hub may be operated in a Vehicle-to-Grid (V2G) mode). 
Nasr teaches electrically connecting the first vehicle to a second vehicle (paragraph [0038] teaches wherein the power hub operates in a Vehicle-to-Vehicle operating modes).
Nasr teaches a charging a traction battery of the first vehicle using electricity from the second vehicle and electricity from the grid source (paragraph [0038] teaches wherein In the V2V operating mode, electricity from the charged vehicle 202 may be provided to the discharged vehicle 204).
Nasr does not explicitly teach further comprising at a position outside the first vehicle and the second vehicle, combining electricity from the second vehicle and the grid source at a charger to provide a source of combined electricity and, during the charging, providing the combined electricity to the first vehicle.
Sarkar teaches combining electricity from the second vehicle and the grid source at a charger to provide a source of combined electricity and, during the charging, providing the combined electricity to the first vehicle (defined in paragraph [0052] wherein charging electric vehicles using combined power from the power grid and the energy storage system. Paragraph [0063] teaches wherein the energy storage system (ESS) may be a battery such as a lithium battery. Combined with the teachings of the Nasr reference, which teaches a Vehicle to Grid charging system, it is obvious to combine the Sarkar reference which teaches combining a lithium battery power source, which are known to be within a vehicle to a power grid to provide charge to an electric vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the charging combining system of the Sarkar reference so that grid does not become overloaded during high demand charging times. 
The suggestion/motivation for combination can be found in the Sarkar reference in paragraph [0046] wherein lessening the demand on the grid is taught.

Regarding claim 7 Nasr the vehicle charging method of claim 1, further comprising connecting the charger to a charge port of the first vehicle and to a charge port of the second vehicle to electrically connect the first vehicle to the second vehicle (paragraph [0049] teaches wherein a charging port is provided to charge the vehicle through a direct link). 

Regarding claim 8, Nasr the vehicle charging method of claim 1, further comprising connecting a charger to a charge port of the first vehicle and to a wall outlet to electrically connect the first vehicle to the grid source (paragraph [0034] teaches a wall interpreted as an AC port to connect the vehicle to a grid source). 

Regarding claim 10, Nasr the vehicle charging method of claim 1, further comprising, during the charging, using more electricity from the grid source to charge the traction battery of the first vehicle than electricity from the second vehicle (paragraph [0038] teaches wherein a vehicle provide electricity to the other vehicle in a V2V operating mode, wherein electricity from the charged vehicle 202 may be provided to the discharged vehicle 204).

Regarding claim 12, Nasr teaches a vehicle charging system, comprising a traction battery of a first vehicle (paragraph [0037] teaches wherein the vehicle may contain a battery).
Nasr teaches and a charger that is used to charge the traction battery using electricity from a grid source, electricity from a second vehicle, or both (defined in paragraph [0038] teaches wherein a charger interpreted as a power-hub may charge the vehicle battery from a grid source in a Vehicle-to-Grid mode or charge vehicle using a electricity from a second vehicle in a Vehicle-Vehicle charging mode). 
Nasr does not explicitly teach further comprising at a position outside the first vehicle and the second vehicle, combining electricity from the second vehicle and the grid source at a charger to provide a source of combined electricity and, during the charging, providing the combined electricity to the first vehicle.
Sarkar teaches combining electricity from the second vehicle and the grid source at a charger to provide a source of combined electricity and, during the charging, providing the combined electricity to the first vehicle (defined in paragraph [0052] wherein charging electric vehicles using combined power from the power grid and the energy storage system. Paragraph [0063] teaches wherein the energy storage system (ESS) may be a battery such as a lithium battery. Combined with the teachings of the Nasr reference, which teaches a Vehicle to Grid charging system, it is obvious to combine the Sarkar reference which teaches combining a lithium battery power source, which are known to be within a vehicle to a power grid to provide charge to an electric vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the charging combining system of the Sarkar reference so that grid does not become overloaded during high demand charging times. 
The suggestion/motivation for combination can be found in the Sarkar reference in paragraph [0046] wherein lessening the demand on the grid is taught.

Regarding claim 13, Nasr the vehicle charging system of claim 12, further comprising a traction battery of the second vehicle, the charger using electricity from the traction battery of the second vehicle to charge the traction battery of the first vehicle (paragraph [0038] teaches wherein a vehicle provide electricity to the other vehicle in a V2V operating mode, wherein electricity from the charged vehicle 202 may be provided to the discharged vehicle 204).

Regarding claim 15, Nasr teaches the vehicle charging system of claim 13, wherein the charger is configured to synchronize electricity from the second vehicle with electricity from the grid source when combining electricity from grid source and the charger (paragraph [0033] teaches operating in a combination of modes interpreted as a hybrid mode which combines two modes to provide charge to a vehicle).  

Regarding claim 16, Nasr teaches the vehicle charging system of claim 12, wherein the charger includes a first charge plug that electrically connects the charger to the first vehicle, a second charge plug that electrically connects the charger to the second vehicle, and a wall plug that electrically connects the charger to the grid source (paragraph [0049] teaches wherein a charging port is provided to charge the vehicle through a direct link).

Regarding claim 20, Nasr teaches the vehicle charging method of claim 1, but does not explicitly teach wherein the charger is outside of the first vehicle and outside the second vehicle. 
	Sarkar teaches wherein the charger is outside of the first vehicle and outside the second vehicle (shown in figure 5 wherein charger item 401 is outside the first vehicle, item 404, and a second vehicle, interpreted as an energy storage system, comprised within a vehicle item 407). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the charger system of the Sarkar reference so that the charger may be able to charge other vehicles at the same time. 
The suggestion/motivation for combination can be found in the Sarkar reference in paragraph [0054] wherein the charger is outside of the vehicles to provide charge to other vehicles. 

Regarding claim 21, Nasr teaches the vehicle charging method of claim 12, but does not explicitly teach wherein the charger is outside of the first vehicle and outside the second vehicle. 
	Sarkar teaches wherein the charger is outside of the first vehicle and outside the second vehicle (shown in figure 5 wherein charger item 401 is outside the first vehicle, item 404, and a second vehicle, interpreted as an energy storage system, comprised within a vehicle item 407). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the charger system of the Sarkar reference so that the charger may be able to charge other vehicles at the same time. 
The suggestion/motivation for combination can be found in the Sarkar reference in paragraph [0054] wherein the charger is outside of the vehicles to provide charge to other vehicles.





Claims 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Nasr (U.S. 20210061125)  in view of Bonanni (U.S. 20220024494).


Regarding claim 9, Nasr the vehicle charging method of claim 8, but does not explicitly teach further comprising communicating signals between the first vehicle, the second vehicle, and the wall outlet over low voltage lines.
	Bonanni teaches further comprising communicating signals between the first vehicle, the second vehicle, and the wall outlet over low voltage lines (defined in paragraph [0063] wherein communication may be carried out between the first vehicle and the second vehicle the wall outlet interpreted as Vehicle to Vehicle communication and Vehicle to Grid communication). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the communication system of the Bonanni reference so that vehicles may communicate states and conditions for charging. 
The suggestion/motivation for combination can be found in the Bonnani reference in paragraph [0063] wherein communication between vehicles and vehicles and grid is taught. 






6.	Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nasr (U.S. 20210061125) in view of Lu (U.S 20210394634).

Regarding claim 11, Nasr the vehicle charging method of claim 1, but does not explicitly teach further comprising prioritizing a using of electricity from the grid source for charging ahead of a using of electricity from the second vehicle.
	Lu teaches prioritizing a using of electricity from the grid source for charging ahead of a using of electricity from the second vehicle (paragraph [0037] teaches wherein the priority for charging may be the use of a grid source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the priority charging of the Lu reference so that the proper amount of charge may be provided to a vehicle during certain times. 
The suggestion/motivation for combination can be found in the Lu reference in paragraph [0037] wherein charging using a grid source takes priority.

Regarding claim 17, Nasr the vehicle charger system of claim 12, but does not explicitly teach wherein the charger is configured to prioritize a using of electricity from the grid source for charging ahead of a using of electricity from the second vehicle.
	Lu teaches prioritize a using of electricity from the grid source for charging ahead of a using of electricity from the second vehicle(paragraph [0037] teaches wherein the priority for charging may be the use of a grid source).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the priority charging of the Lu reference so that the proper amount of charge may be provided to a vehicle during certain times. 
The suggestion/motivation for combination can be found in the Lu reference in paragraph [0037] wherein charging using a grid source takes priority.

Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nasr (U.S. 20210061125) in view of Slutzsky (U.S. 20200282855).

Regarding claim 18, Nasr the vehicle charger system of claim 12, but does not explicitly teach wherein the charger is outside and separate from the first vehicle.
	Slutzsky teaches wherein the charger is outside and separate from the first vehicle (paragraph [0030] teaches locating the charger outside the vehicle as an offboard option that is compatible with existing electric vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the charging system of the Slutzsky reference so that the user may charge the vehicle conveniently
The suggestion/motivation for combination can be found in the Slutzsky reference in paragraph [0030] wherein a charger is external and separate from the vehicle


Regarding claim 19, Nasr the vehicle charger system of claim 12, but does not explicitly teach wherein the first vehicle includes the charger.
	Slutzsky teaches wherein the first vehicle includes the charger (paragraph [0030] teaches bidirectional charging may be provided by locating the charger onboard the electric vehicle itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Nasr reference with the charging system of the Slutzsky reference so that the user may charge the vehicle conveniently.
The suggestion/motivation for combination can be found in the Slutzsky reference in paragraph [0030] wherein a charger is internal and within the vehicle. 

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 06/13/2022, with respect to the rejection(s) of amended claim(s) 1 and 12 under Nasr (U.S. 20210061125) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nasr (U.S. 20210061125) in view of Sarkar (U.S. 20150069970).
2. Applicant's request for reconsideration of the finality of the rejection of the last Office action dated 06/21/2022 is persuasive and, therefore, the finality of that action is withdrawn.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210155100 A1	KHALIGH; Alireza et al.: teaches a system which provides a combined charge from a grid and high and low voltage batteries within a charging system. 
US 20200062138 A1	SMOLENAERS; Stefan.: teaches a system which provides a combined charging system from a grid and a stand alone battery bank.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859